Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election of Species
This application discloses several patentably distinct species. Claim 1, at least, is generic. Only one species is claimed. Therefore, no election was required. 
Claim Objections
Claim 12 is objected to because of the following informalities:  The claim appears to be identical to claim 11.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured to” in claims 11 and 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Consideration under 35 U.S.C. 112(a)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(a). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
Consideration under 35 U.S.C. 112(b)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(b). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
	Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found. 
	Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. It has been found to be compliant with both requirements. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3101258 A1.
	The examiner is adopting portions of the rejection found in the corresponding foreign application EP 19217249 European Search Opinion, attached hereto. See MPEP 1893.03(e).
The examiner takes Official Notice that any claimed subject matter that is not specifically addressed in the rejection of the claims is old and well known to those of ordinary skill in this art. See MPEP 2144.03
	Regarding claim 1, EP ‘258 shows: 
A gas turbine engine (fig. 1) comprising: a high speed spool (32) mechanically connecting a high pressure turbine (54) to a high pressure compressor (52); a first epicyclic gear system (60); a second epicyclic gear system (62); and a low speed spool (30) mechanically connecting a low pressure turbine (46) to at least one of a fan (42A) and a prop via the first epicyclic gear system and to a low pressure compressor (44) via the second epicyclic gear system.
Regarding claim 2, EP ‘258 shows in fig. 2 a common sun gear shaft 40. 

Regarding claim 4, EP ‘258 appears to show in fig. 2 that the two sun gears have the same radius. 
Regarding claim 5, EP ‘258 shows a common static support structure 36 for supporting first and second epicyclic systems. 
Regarding claim 6, EP ‘258 shows the common static structure supporting the fan shaft 90 via bearings 92 and low speed compressor 44 via bearings 76. 
Regarding claim 7, EP ‘258 shows the bearings 76 for supporting the low speed compressor being disposed radially outward of static support 36. 
Regarding claim 8, EP ‘258 shows the engine axis A being parallel to the static structure 36. 
Regarding claim 10, EP ‘258 shows the static structure portion 36b extending aft of the low speed compressor 44 and the fan 42A. 
Allowable Subject Matter
Claims 9 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.

Regarding claim 11, in the applied reference the fan and the low pressure compressor rotate in opposite directions. There is no motivation in the art to modify this reference to make them rotate in the same direction since this would mean completely changing the planetary gearing. 
Regarding claim 13, in the applied reference, only gearing 62 is a star type system. It would not have been obvious to one of ordinary skill in this art to modify the applied reference such that both gearings were star type systems since there is no motivation to do so. It would also destroy the existing system to do so. 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 21 April 2021 have been considered by the examiner. 
	The Search Report filed 21 April 2021 has been considered by the examiner.

The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. It is suggested that applicant review and consider the cited prior art when amending his claims. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Friday, January 14, 2022